PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Barboza, Augusto, Michael
Application No. 13/443,716
Filed: 10 Apr 2012
For: THREE-STRING STUNT KITE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed            December 3, 2021.  

The petition is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed June 26, 2013. This Office action set a shortened statutory period for reply of two months. No reply having been received, the application became abandoned by operation of law on August 27, 2013. The Office mailed a Notice of Abandonment on January 8, 2014. Applicant filed a petition to revive under 37 CFR 1.137(a) on September 13, 2021. However, the petition was dismissed in a decision mailed on October 4, 2021. The decision explained that the application had been abandoned for an extended period of time, and requested Applicant to explain the delay in filing the petition.
  
With the instant renewed petition, Applicant has provided a satisfactory explanation of the delay in filing the initial petition to revive. The other requirements for a grantable petition (the petition fee and the reply to the June 26, 2013 Office action) were previously met with the initial petition.

The application is being forwarded to Group Art Unit 3644 for consideration of the Response to Restriction Requirement, filed September 13, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions